Citation Nr: 0107270	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-22 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a right knee condition.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for a back condition.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought. 


FINDINGS OF FACT

1.  By a decision dated in May 1998, the Board denied 
entitlement to service connection for a right knee disorder.

2.  In an unappealed rating decision dated in January 1992, 
the RO, inter alia, denied the veteran entitlement to service 
connection for an upper and lower back condition.

3.  That evidence associated with the claims file subsequent 
to the May 1998 Board decision and the January 1992 RO 
determination, which is neither cumulative nor redundant, 
bears directly, but not substantially upon the specific 
matters under consideration, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The May 1998 Board decision which denied entitlement to 
service connection for a right knee disorder is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (2000).

2.  The January 1992 RO decision which denied entitlement to 
service connection for an upper back and lower back condition 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2000). 

3.  New and material evidence to reopen the claim for service 
connection for a right knee disorder has not been submitted.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).

4.  New and material evidence to reopen the claim for service 
connection for an upper back condition and a lower back 
condition has not been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decision of May 19, 1998, the Board denied entitlement to 
service connection for a right knee disorder as the evidence 
failed to demonstrate more than an acute right knee disorder 
in service or that the then manifested right knee disorder 
was otherwise related to military service.  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 20.1100(a) (2000).  The law 
provides that the prior Board decision cannot be modified 
unless evidence submitted in support of the veteran's claim 
to reopen is "new and material" pursuant to 38 U.S.C.A. § 
5108 (West 1991).

In an unappealed rating determination from January 1992, the 
RO, inter alia, denied entitlement to service connection for 
an upper back condition and a lower back condition, as the 
evidence failed to demonstrate a chronic back condition in 
service or that the then manifested back condition was 
related to military service.  Inasmuch as the veteran did not 
perfect a timely appeal, that RO's decision, likewise, is 
final.  38 U.S.C.A. § 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.  The RO has provided notice to the 
veteran and obtained relevant clinical records.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.   38 C.F.R. § 3.156(a) 
(2000). 

The evidence of record at the time of the prior decisions 
consisted of the veteran's service medical records which 
included, inter alia, records or treatment for acute right 
knee complaints in August 1990, which complaints and 
symptomatology apparently resolved without residuals.  Also 
of record are records reflecting initial complaints of back 
problems associated with a sports injury some months after 
service.

Additionally of record at the time of the May 1998 Board 
decision are various treatment records as well as VA 
examinations and diagnostic tests for the right knee, as well 
as an opinion that the veteran's right knee disorder was 
unrelated to service.

In the context of the current claim, recent outpatient 
treatment records have been associated with the claims file.  
Such records pertain primarily to the right knee, notably 
without a medical opinion associating any findings to 
service.  There are no complaints or reported findings 
pertaining to any back disorder.  The Board also observes 
that the veteran reported that his knee complaints began in 
service and the history as reported by him was simply 
recorded in the recent medical records.  However, evidence 
that is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

The veteran continues to assert that his claims are service 
related.  The law provides that, with respect to questions 
involving diagnosis or medical causation, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  Thus, the veteran's statements do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

When the claims were previously decided, the claim failed 
because the evidence did not demonstrate an association 
between the claimed disabilities and service.  The evidence 
recently submitted still fails to competently demonstrate an 
association between the veteran's claims and military 
service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claims.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decisions remain 
final.  Accordingly, the benefit sought on appeal must be 
denied.



ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right knee disorder, the appeal is denied.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder, the appeal is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

